Citation Nr: 1544019	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-16 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1972 to January 1981, from October 2001 to June 2003, and from June 2004 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

At no time during, or prior to, the pendency of the claim does the Veteran have a bilateral hearing loss disability as defined by VA regulations.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2009 letter, sent prior to the initial unfavorable decision issued in May 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records and post-service private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.   

The Veteran was also afforded a VA examination in May 2010 in conjunction with his bilateral hearing loss claim.  The Board finds that such examination is adequate to decide the issue on appeal, as it is predicated on an interview with the Veteran, a review of the record, including his service treatment records, and audiological examinations with appropriate diagnostic testing.  Significantly, the May 2010 VA examination failed to reveal bilateral hearing loss for VA purposes and the Veteran has not identified any evidence showing that he, in fact, has a current diagnosis of bilateral hearing loss.  Therefore, there is no need for a nexus opinion regarding such issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

 II. Analysis 

The Veteran contends that he currently has bilateral hearing loss as a result of noise exposure during his military service.  Specifically, he claims that he worked as a jet engine technician and was exposed to excessive noise levels.  His DD 214 reflects that his military occupational specialty (MOS) was classified as engine room mechanic.  Significantly, the Veteran has been awarded service connection for tinnitus based on his in-service noise exposure.  As such, the Veteran's reported in-service noise exposure has been acknowledged. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records are negative for hearing loss during service.  Significantly, the audiological examination reports conducted during his service reveal the following: 

January 1979
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
5
15
20
Left Ear
10
10
10
20
10

August 1983
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
5
0
5
10
Left Ear
0
0
5
15
20

January 1984
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
5
10
10
Left Ear
5
5
5
5
5

August 1988
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
10
0
0
15
Left Ear
5
10
5
15
5

February 1989
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
5
5
20
Left Ear
5
5
5
10
5

August 1992
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
0
0
10
20
Left Ear
0
5
5
15
5

June 1997
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
5
15
20
Left Ear
10
5
0
10
10

December 2004
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
5
5
0
15
Left Ear
0
10
5
15
0

Also, in reports of medical history dated in August 1983, August 1998, August 1992, and June 1997, the Veteran denied hearing loss.  

The Veteran submitted an initial claim for service connection for bilateral hearing loss in November 2009.  He was afforded a VA audiological examination in May 2010.  At such time, he reported exposure to noise from in-hangar banging and flight line testing of jet engines while in service.  Audiological testing revealed the following:   

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
10
10
20
30
Left Ear
0
10
10
20
20



Speech discrimination
Right Ear
96%
Left Ear
94%

The examiner determined that such audiometric testing revealed normal hearing bilaterally that did not meet the criteria for disability under VA regulations.    

The Board finds that service connection for bilateral hearing loss cannot be established as the Veteran does not have the current disability of bilateral hearing loss at any time before or since he filed his claim.  See McClain, supra; Romanowsky, supra.  The Board has considered the Veteran's allegation that he suffers from hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.  In the instant case, the Veteran's bilateral pure tone thresholds and speech recognition scores do not meet the required minimum criteria to qualify as a current disability under 38 C.F.R. § 3.385. 

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).      

Therefore, as the probative evidence is against the finding that the Veteran's bilateral hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes during, or prior to, the pendency of the claim.   

For the foregoing reasons, service connection is not warranted for bilateral hearing loss.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


